NONPRECEDENTIAL DISPOSITION
               To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                            Submitted November 21, 2019*
                             Decided November 26, 2019

                                       Before

                      DIANE P. WOOD, Chief Judge

                      FRANK H. EASTERBROOK, Circuit Judge

                      DANIEL A. MANION, Circuit Judge

No. 19-1310

AHMED MOHAMED,                               Appeal from the United States District
    Plaintiff-Appellant,                     Court for the Northern District of Illinois,
                                             Eastern Division.

      v.                                     No. 17 C 07492

WESTCARE ILLINOIS, INC., et al.,             Virginia M. Kendall,
    Defendants-Appellees.                    Judge.


                                     ORDER

       Ahmed Mohamed, a former inmate at Cook County Jail, sued jail employees for
violating the Eighth and Fourteenth Amendments by failing to protect him from
another inmate’s attack. Mohamed did not identify any of these employees by name.



      * We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-1310                                                                         Page 2

Three years after the attack, and after his retained counsel, Robert Ryan Arroyo,
conceded that he had not used discovery to ascertain their names, the district court
granted motions for a judgment on the pleadings. Because the court correctly reasoned
that the defense of the two-year statute of limitations blocked Mohamed’s federal
claims, we affirm.

       Based on Mohamed’s allegations, which we take as true, see Kemp v. Liebel,
877 F.3d 346, 350 (7th Cir. 2017), the attack occurred at the jail on November 1, 2015.
Mohamed lived in an open-space dormitory where he participated in a program that
treated substance abuse, run by WestCare Illinois, Inc. On November 1, another
participant in that program beat Mohamed viciously. This attacker, who had a history
of violence, left Mohamed disfigured and in need of plates and screws in his face.

        Shortly before the two-year anniversary of the attack, Mohamed sued under 42
U.S.C. § 1983. He alleged that the defendants—"unknown employees”—had knowingly
endangered him by housing him near a violence-prone inmate in violation of the Eighth
Amendment. If Mohamed prevailed against these employees, he alleged that under
state law he could seek indemnification from their employers, WestCare, Cook County,
and its Sheriff. (Mohamed also brought federal constitutional claims against the
employers, but the district court dismissed those claims because they were based on the
unavailable theory of respondeat superior, see Monell v. Dept. of Soc. Servs., 436 U.S. 658,
691 (1978), and the Sheriff, sued in his individual capacity, had no personal knowledge
of the events. See Minix v. Canarecci, 597 F.3d 824, 831 (7th Cir. 2010). Mohamed does not
challenge that ruling, nor does he challenge the dismissal of his claim against the
attacker, whom Mohamed never served with process.)

       Over the next year, Mohamed’s counsel, Arroyo, never tried to obtain through
discovery the names of the “unknown employees.” When discovery closed about a year
after Mohamed had filed suit, and about three years after the attack, the named
defendants—the employers—moved for judgment on the pleadings. They argued that
the statute of limitations barred the claims against their employees because Mohamed
had not named them within the two-year time limit. Mohamed responded one month
later by asking the district court to extend the time for discovery. In doing so, Arroyo
conceded that he had not initiated any discovery, let alone discovery to learn the
employees’ names, during the life of the case.
No. 19-1310                                                                           Page 3

       The district court denied the request for more discovery and granted the motions
for judgment on the pleadings. It ruled that the statute of limitations for claims against
the unknown employees expired on November 1, 2017, and because Mohamed had not
named them a year later, his claims were time-barred. The court added that Mohamed
offered no valid reason for tolling or extending the statute of limitations.

      On appeal, Mohamed’s brief fails to engage with the district court’s analysis or
otherwise argue why the court erred. See FED. R. APP. P. 28(a). Even so, we have
reviewed the record and conclude that the court was correct.

       A district court may enter judgment on the pleadings if the pleadings show that
the statute of limitations blocks the plaintiff’s claims. See Easterling v. Thurmer, 880 F.3d
319, 322–23 (7th Cir. 2018). For claims arising under § 1983 in Illinois, as here, the statute
of limitations is two years. Licari v. City of Chicago, 298 F.3d 664, 667–68 (7th Cir. 2002).
During that two-year period, a plaintiff ordinarily must name in his complaint any
defendant he wishes to sue; otherwise his claim is time-barred. See Gomez v. Randle, 680
F.3d 859, 864 n.1 (7th Cir. 2012). Mohamed concedes that he did not name the
individual employees within two years (indeed three) of the attack.

        Although a complaint need not anticipate a response to a limitations defense,
Peterson v. McGladrey & Pullen, LLP, 676 F.3d 594, 600 (7th Cir. 2012), Mohamed cannot
respond to the defense under either of the two theories that he suggested to the district
court—equitable tolling or estoppel. To ask a court to toll the limitations period, a
plaintiff must argue that, despite exercising reasonable diligence, he was unable to
discover the identities of the unknown defendants within two years. See Wilson v.
Battles, 302 F.3d 745, 748 (7th Cir. 2002). But Mohamed’s retained counsel, Arroyo,
admitted to exercising no diligence; he conceded to the district court that, during the
first year of the litigation, he did not pursue any discovery. See id. at 748–49. And even if
Arroyo expected the employers to disclose the names voluntarily under Federal Rule of
Civil Procedure 26(a)(1), when they did not do so, he needed to show diligence on
Mohamed’s behalf by moving the district court to compel that disclosure, but he never
did. Finally, Mohamed has not suggested to us that any defendant stopped Arroyo
from asking the district court to assist him in discovering the employees’ names. Thus
Mohamed also could not invoke the doctrine of equitable estoppel. See Rosado v.
Gonzalez, 832 F.3d 714, 716–17 (7th Cir. 2016).
No. 19-1310                                                                          Page 4

       Finally, although Mohamed contends that his attorney, Arroyo, was deficient,
even if that is true the shortcomings of a plaintiff’s lawyer in litigating a civil case are
not a basis to shift liability to the defendants. See Stanciel v. Gramley, 267 F.3d 575, 580–
81 (7th Cir. 2001). The proper remedy for inadequate representation lies in a malpractice
action. Id. at 81.

                                                                                AFFIRMED